Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael A. Epstein on 7/27/2021.
The application has been amended as follows:

1. (Currently Amended) A color transformation apparatus comprising: an input circuit, wherein the input circuit is arranged to receive a first image and color processing specification data, wherein the first image comprises initial pixel colors, wherein the initial pixel colors have initial pixel luminances, wherein the first image has a first maximum luma code, wherein the first maximum luma code corresponds to a first image peak brightness, wherein the color processing specification data is metadata of the first image, wherein the color processing specification data comprises at least one tone mapping function for at least a range of pixel luminances, wherein the color processing specification data specifies the calculation of at least a portion of pixel colors of a second image, wherein the second image has a second maximum luma code, 


Reasons for Allowance

Claim 1-16 are allowed.
The case is in the similar scope as the application 16/441,284 which was allowed on 8/27/2020 (now is US Patent No. US 10878776 B2). The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, 12, the prior art of record, specifically Su teaches color transformation apparatus used to calculate the master grading, second grading. Prior art Thurston teaches convertor to convert high dynamic range image to master grading of high dynamic rage image. However, none of the prior art cited alone or in combination provides motivation to teach “directional interpolation circuit is arranged to calculate the resultant luminance mapping function based on the at least one tone mapping function, the metric and the display  peak brightness”
Regarding dependent Claims 2-11, 13-16, they are allowable due to their dependency to the independent Claims 1, 12 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180278985 A1	Method for encoding, video processor, method for decoding, video decoder
US 20180336669 A1	Handling multiple hdr image sources

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on M-F 8:30AM-6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619